Title: To George Washington from George Weedon, 13 October 1781
From: Weedon, George
To: Washington, George


                  
                     Dr Sir
                     Camp Seawells Octobr 13th 1781
                  
                  I am honored with your Excellencies dispatch of yesterday; and my utmost endeavors to effect what you recommand.  I saw the Utility of maning and bringing down the River; the Privateer Cornwallis and all the Vessells from Cumberland & Frazers Ferry some time since, and eight days ago with Govenor Nelson on the Subject, supposing he might by his Authority had it instantly adopted, I have this morning sent an Express to Sr John Payton requesting his utmost Exertions amongst the Kingston watermen; and have also Commanded of the Officers of the Militia all their seamen that will turn out Volunteers, these would have been little difficulty in this Business had the Gloster Militia continued with me, but the whole has gone home to a man.  Indeed I wish your Excellency may not suppose us much stronger than we realy are in this Camp.  I can assure you our whole Force does not Exceed Five Thousand Effective men.
                  I have wrote to see the County Lieuts. above this to use every means in thier power to prevent an escape should the Enemy turn themselves on this side York River and force a passage thru the Defences of this Camp.  My directions to them were, to instantly select a body of Chases Axmen who are to be constantly held in readiness, as also a body of Armed men,and upon their first knowledge of the Enemies Advance, they are to brake up the roads & Bridges, Cut down Trees, & Defend every pass as long as in their power.  in short to do every thing that will retard their March.  however, if we are fortunate enough to get some of the French Fleet above York, there will be little danger of this measure, should Lord Cornwallis be ever so much disposed to Attempt it.  I have the honor to be with real respect & attachment.  Yr Excellencies Most obt Servt
                  
                     G. Weedon
                  
               